651 N.W.2d 66 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Dennis BRUTON, Defendant-Appellant.
Docket No. 120501, COA No. 236887.
Supreme Court of Michigan.
September 24, 2002.
Defendant filed a delayed application for leave to appeal from the October 30, 2001, *67 decision of the Court of Appeals, and this Court directed the prosecutor to file a brief addressing the question whether the case should be remanded to the Muskegon Circuit Court for entry of an amended judgment of conviction of conspiracy to possess at least 650 grams of a controlled substance rather than possession of at least 650 grams of a controlled substance, because defendant pled guilty to conspiracy, not possession. The prosecutor has filed a response to the order conceding that the judgment of sentence is incorrect and should be amended to reflect a conspiracy charge.
On order of the Court, the delayed application for leave to appeal from the October 30, 2001 order of the Court of Appeals is again considered, and pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REMAND the case to the Muskegon Circuit Court for entry of an amended judgment of conviction of conspiracy to possess at least 650 grams of a controlled substance. In all other respects the delayed application for leave to appeal is DENIED.